Filed Pursuant to Rule 424(b)(5) Registration Statement No. 333-200353 PROSPECTUS SUPPLEMENT (To prospectus dated November 18, 2014) $2,000,000,000 Public Service Electric and Gas Company Secured Medium-Term Notes, Series K Due 1 Year to 30 Years From Date of Issue Public Service Electric and Gas Company may offer from time to time its Secured Medium-Term Notes, Series K. We will include the specific terms of any Secured Medium-Term Notes that we may offer in a pricing supplement to this prospectus supplement. Unless the pricing supplement provides otherwise, the Secured Medium-Term Notes that we offer will have the following general terms:  Secured as to principal (exclusive of any premium) and interest by one of our first and refunding mortgage bonds, as described under Description of the Secured Medium-Term Notes  Security in the accompanying prospectus  Stated maturities of 1 year to 30 years from date of issue  Interest at the fixed rate per annum specified in the applicable pricing supplement  Redemption at 100% of the principal amount plus accrued interest resulting from the receipt of funds upon the sale of mortgaged property as described under Description of the Secured Medium-Term Notes  Mandatory Redemption in the accompanying prospectus  Additional redemption provisions, if any, as specified in the applicable pricing supplement  Payments in U.S. dollars  Minimum denominations of $1,000  Book-entry form (through The Depository Trust Company) except in limited circumstances Investing in the Secured Medium-Term Notes involves certain risks. See Risk Factors beginning on page S-3 of this prospectus supplement and on page 6 of the accompanying prospectus, as well as the risk factors contained in our most recently filed Annual Report on Form 10-K and in our other periodic reports filed with the Securities and Exchange Commission that are incorporated by reference herein. Proceeds, Before Expenses, Public Agents Discounts to Public Service Offering Price and Commissions Electric and Gas Company Per Secured Medium-Term Note 100% 150%  .750% 99.850%  99.250% Total $2,000,000,000 $3,000,000  $15,000,000 $1,997,000,000  $1,985,000,000 Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus supplement, the accompanying prospectus or any pricing supplement is truthful or complete. Any representation to the contrary is a criminal offense. We may sell the Secured Medium-Term Notes to the Agents as principal for resale at varying or fixed offering prices or through the Agents as agents using their reasonable best efforts on our behalf. We may also sell the Secured Medium-Term Notes directly to investors and other purchasers on our own behalf where we are authorized to do so. Barclays BNP PARIBAS BNY Mellon Capital Markets, LLC CIBC Credit Suisse Goldman, Sachs & Co. J.P. Morgan MUFG Mizuho Securities Morgan Stanley RBC Capital Markets Scotiabank Wells Fargo Securities The date of this prospectus supplement is May 6, 2015 TABLE OF CONTENTS Prospectus Supplement Page Where You Can Find More Information S-1 Forward-Looking Statements S-2 Risk Factors S-3 Description of the Secured Medium-Term Notes S-4 Description of the Pledged Bond S-5 United States Federal Income Tax Considerations S-5 Plan of Distribution S-10 Legal Matters S-11 Prospectus Page About This Prospectus 3 Where You Can Find More Information 3 Forward-Looking Statements 5 Risk Factors 6 Public Service Electric and Gas Company 6 Use of Proceeds 7 Description of the Mortgage Bonds 7 Description of the Secured Medium-Term Notes 13 Description of the Pledged Bond 20 Plan of Distribution 21 Legal Opinions 23 Experts 23 S-i You should rely only on the information contained or incorporated by reference or deemed to be incorporated by reference in this prospectus supplement, the accompanying prospectus, any pricing supplement and documents to which we otherwise refer you. Neither we nor any Agent has authorized any other person to provide you with different or additional information. You should not rely on any other information or representation. Neither we nor any Agent is making an offer to sell the Secured Medium-Term Notes in any jurisdiction where the offer or sale is not permitted. You should assume that the information contained or incorporated by reference or deemed to be incorporated by reference in this prospectus supplement, the accompanying prospectus and any pricing supplement is accurate only as of the date on the front of the applicable document. Our business, prospects, financial condition, liquidity and results of operations may have changed since such dates. It is important for you to read and consider all information contained or incorporated by reference or deemed to be incorporated by reference in this prospectus supplement and the accompanying prospectus in making your investment decision. See  Where You Can Find More Information  in this prospectus supplement and the accompanying prospectus. In this prospectus supplement, unless the context indicates otherwise, the words and terms  PSE&G,
